 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1169 
In the House of Representatives, U. S.,

May 26, 2010
 
RESOLUTION 
Honoring the 125th anniversary of Rollins College. 
 
 
Whereas Rollins College is one of the oldest institutions of higher learning in Florida; 
Whereas the motto of Rollins College is “Fiat Lux”, meaning Let There Be Light and, indeed, there has been light at Rollins from the beginning; 
Whereas Rollins is a comprehensive liberal arts college with an undergraduate Arts & Sciences program, the Crummer Graduate School of Business, and evening degree and community outreach programs offered through the Hamilton Holt School; 
Whereas for the fifth consecutive year, Rollins College ranked No. 1 among 117 Southern master's-level universities, in the annual rankings of America's Best Colleges in U.S. News & World Report; 
Whereas Rollins College is fortunate to count among its alumni a Nobel Prize winner and Rhodes Scholars; 
Whereas Rollins College students frequently secure Fulbright, Truman, Goldwater, and Pickering Scholarships; 
Whereas John Dewey, the distinguished philosopher and educator, served as Chairman of the 1931 Curriculum Conference held at Rollins College, inspiring higher education curricular reform that still redounds today; 
Whereas Sinclair Lewis, when he accepted the Nobel Prize in Literature, named Rollins among the four colleges in the United States doing the most to encourage creative work in contemporary literature, a commitment that continues; 
Whereas prominent figures such as Presidents Franklin D. Roosevelt and Harry S. Truman have visited Rollins College; 
Whereas in 1949, Rollins College was the first institution of higher education in the South to present an honorary degree to an African-American, namely Mary McLeod Bethune; 
Whereas Rollins College’s Annie Russell Theatre, listed on the National Register of Historic Places, is reputed to be the oldest continuously operating theater in Florida; 
Whereas the nondenominational Knowles Memorial Chapel, an architectural treasure at Rollins College, also is listed on the National Register of Historic Places, and is the site of regular religious services, as well as musical and choral performances; 
Whereas the Cornell Fine Arts Museum at Rollins features six galleries, Florida’s only print-study room, and a dynamic combination of permanent collection installations and traveling exhibitions that promote interdisciplinary learning; 
Whereas Rollins has established the Winter Park Institute to create opportunities for nationally known scholars and artists to engage with the Winter Park and campus communities; and 
Whereas Rollins College is committed to excellence not only in the classroom but also on the playing field, having won more than 20 national championships, and being a founder of intercollegiate rowing in the South, as well as intercollegiate soccer across Central Florida: Now, therefore, be it  
 
That the House of Representatives honors Rollins College on the joyous occasion of its 125th anniversary, recognizes its unwavering commitment to liberal arts education, and expresses its best wishes for continued success. 
 
Lorraine C. Miller,Clerk.
